DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 07/13/2021 & 08/25/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Heukelom (US 20200174481)

	Regarding claim 1, Van Heukelom teaches a method for creating a probabilistic free space map with static (2a, 2b, 3) and dynamic objects (Vi-V7), having the following steps: - retrieving (Si) static objects (2a, 2b, 3) as well as a perception area polygon (WP) from an existing environment model; (Van Heukelom [0012] “the sensor data can be provided to a perception system configured to determine a type of an object (e.g., vehicle, pedestrian, bicycle, animal, parked car, tree, building, and the like) in the environment”.) - collecting (S2) predicted trajectories (T1, T2) of dynamic objects (V1-V7); (Van Heukelom [0012] “the perception system can determine, based on the sensor data, movement information about the object in the environment”.) - merging (S3) the static objects (2a, 2b, 3) of the perception area polygon (WP) and the predicted trajectories (T1, T2) in a first free space map; (Van Heukelom [0012] “the image can represent the object as a two-dimensional bounding box representing the location of the object in the environment as well as an extent of the object”.) - fixing (S4) a maximum prediction time; (Van Heukelom [0011] “Region probabilities can be determined for a plurality of future times along the trajectory and the region probabilities can be summed or aggregated to determine a trajectory probability.”) - fixing (S5) prediction time steps; - fixing (S6) a current prediction time and setting this current prediction time to the value 0 in order to fix the start of a fixed prediction time period; (Van Heukelom [0013] “a prediction system can determine a covariance matrix associated with an uncertainty of an object at an initial state or time”.)  - fixing (S7) confidence regions (K) around the static (2a, 2b, 3) and dynamic objects (Vl-V7); (Van Heukelom [0013] “a prediction system can determine a covariance matrix associated with an uncertainty of an object at an initial state or time. The covariance matrix can include a variance with respect to a longitudinal and/or lateral position in the environment”.) - fixing (S8) at least one uncertain region (U) around at least one static (2a, 2b, 3) or dynamic object (Vl-V7); (Van Heukelom [0014] “the possible locations of the object in the future based on covariance matrices can be represented as Gaussian distributions that can be discretized into a cells or portions of the environment proximate to the object or proximate to the vehicle”.) - producing (S9) a first probabilistic free space map for the current prediction time;  (Van Heukelom [0017] “Each cell can comprise a prediction probability representing a probability that the object will be at the corresponding location in the environment at the time corresponding to the heat map”.) - producing (S10) at least one further free space map for at least one prediction time step (Van Heukelom [0017] “the machine learning model can output a plurality of heat maps, wherein a heat map of the plurality of heat maps can represent prediction probabilities associated with the object at a particular time in the future”);  - evaluating (S11) the produced free space maps. (Van Heukelom [0013] “A location of the object can be evaluated over time to determine possible locations of the object based on the object classification, position, speed, acceleration, sensor uncertainty, and the like. As the object location is evaluated over time (e.g., in the future), the covariance matrix can be evaluated as well to determine a covariance matrix associated with position(s) of the object in the future”. See also Van Heukelom [0041] “of evaluating a trajectory of a vehicle with respect to prediction probabilities associated with an object over time”.)

	Regarding claim 2, Van Heukelom teaches the method according to Claim 1, characterized 2 in that a free space map is produced for each prediction time step until the maximum prediction time is reached. (Van Heukelom [0021] “Region probabilities can be determined for a plurality of positions along an individual trajectory, which may represent various times in the future, the operations can include summing or otherwise aggregating the region probabilities to determine a trajectory probability of the trajectory”.)

	Regarding claim 3, Van Heukelom teaches the method according to Claim 1, characterized in that the at least one uncertain region (U) is fixed based on the existing environment model and the trajectory prediction of the dynamic objects (V1-V7). (Van Heukelom [0045] “to determine a risk associated with the trajectory 208, a planning system of the vehicle 204 can determine an overlap between the location prediction probabilities 212 and the region 204*. Such an overlap can represent an area under the curve of the distribution 212*, which is represented as a region probability 214”. See also Van Heukelom [0024] “the techniques can be utilized in an aviation or nautical context, or in any system involving objects or entity that may be associated with behavior that is unknown to the system”.)

	Regarding claim 4, Van Heukelom teaches the method according to claim 1, characterized in that the at least one uncertain region (U) is extended along at least one predicted trajectory (Tl, T2) of a dynamic object (V1-V7). (Van Heukelom [0022] “a trajectory having the lowest probability can represent a lowest risk associated with a trajectory (where a probability corresponds to a likelihood that an object and the vehicle will occupy a same location at a same time). In some cases, a trajectory can be selected based at least in part on the trajectory probability, and the vehicle can be controlled to follow the trajectory to traverse the environment”.)

	Regarding claim 5, Van Heukelom teaches the method according to claim 1, characterized in that the uncertain region (U) is adjusted in each time step. (Van Heukelom [0041] “of evaluating a trajectory of a vehicle with respect to prediction probabilities associated with an object over time”.)

Regarding claim 6, Van Heukelom teaches the method according to claim 1, characterized in that, following the evaluation of the probabilistic free space map for the entire time horizon, at least one driving function is adjusted and/or a trajectory (Tel, Te2) of the ego vehicle (1) is planned, which is optimized for comfort, 7 performance and safety. (Van Heukelom [0022] “the operations can be performed in parallel to determine region probabilities and trajectory probabilities for multiple trajectories generated by the planning system of the vehicle substantially simultaneously. Further, individual trajectory probabilities of the multiple trajectories can be compared to evaluate the trajectories”.)

Regarding claim 7, Van Heukelom teaches the method according to claim 1, characterized in that the perception area polygon (WP) is also considered for the planning of a trajectory (Tel, Te2) of the ego vehicle (1). Van Heukelom [0012] “the perception system can determine, based on the sensor data, movement information about the object in the environment. See also Van Heukelom [0078] “the perception component 722, the prediction component 728, and/or the planning component 734 to determine a location of the vehicle 702, identify objects in an environment, and/or generate routes and/or trajectories to navigate within an environment”.)

Regarding claim 8, Van Heukelom teaches the method according to Claim 6, characterized in that the at least one driving function and/or the trajectory (Tel, Te2) of the ego vehicle (1) is/are optimized by a cost function. (Van Heukelom [0095] “the trajectory generation component 736 can generate a trajectory based at least in part on various costs, including but not limited to a reference cost”.)

Regarding claim 9, Van Heukelom teaches the method according to claim 1, characterized in that the confidence regions (K) are fixed based on an existence probability, variances of position and speed vectors of the objects (2a, 2b, 3, V1-V7) as well as the values of the speed and acceleration vectors. (Van Heukelom [0023] “representing predictions associated with a plurality of objects in a single discretized probability distribution or heat map can represent a simplified representation of the environment for the purposes of evaluating risk associated with a trajectory”. See also Van Heukelom [0013] “A location of the object can be evaluated over time to determine possible locations of the object based on the object classification, position, speed, acceleration, sensor uncertainty, and the like”.)

Regarding claim 10, Van Heukelom teaches the method according to claim 1, characterized in that the uncertain regions are fixed based on the probabilities of trajectories, the values and variances of positions, speeds and accelerations of the individual predicted trajectory points of the objects (V1-V7). (Van Heukelom [0021] “Region probabilities can be determined for a plurality of positions along an individual trajectory, which may represent various times in the future. After determining a plurality of region probabilities, the operations can include summing or otherwise aggregating the region probabilities to determine a trajectory probability of the trajectory. In some cases, the trajectory probability can represent a cumulative risk associated with the trajectory”.)

Regarding claim 11, Van Heukelom teaches the method according to Claim 1, characterized in that, prior to evaluating the free space maps, grid cells having the same occupancy probability are merged to form regions which are delimited from one another by means of a polygonal chain in the free space maps. (Van Heukelom [0082] “the probability map generation component 730 can include functionality to generate a discretized probability distribution, a probability map, a discretized prediction probability map, or a heat map representing prediction probabilities of possible locations for individual objects in an environment, the probability map generation component 730 can generate a top-down view of the environment including objects in the environment”.)

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a method for creating a probabilistic free space map with static and dynamic objects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661